437 F.2d 1319
ATLAS STORAGE COMPANY, a Corporation, et al., Appellants,v.UNITED STATES of America, Appellee.ATLAS STORAGE COMPANY, a Corporation, et al., Appellees,v.UNITED STATES of America, Appellant.
Nos. 14650-14685.
United States Court of Appeals, Fourth Circuit.
Argued February 10, 1971.
Decided February 22, 1971.

Thomas N. Chambers, Charleston, W. Va. (Louis S. Southworth, II, and Jackson, Kelly, Holt & O'Ferrell, Charleston, W.Va., and William G. Johnson, and Johnson & Johnson, Clarksburg, W.Va., on brief) for appellant.
Richard W. Perkins, Atty., Dept. of Justice (Johnnie M. Walters, Asst. Atty. Gen., Meyer Rothwacks and Ernest J. Brown, Attys., Dept. of Justice, on brief) for appellee.
Before SOBELOFF, Senior Circuit Judge, and BRYAN and BUTZNER, Circuit Judges.
PER CURIAM:


1
This is an appeal from a decision of the District Court sustaining the action of the Commissioner of Internal Revenue in disallowing surtax exemptions for fifteen of the eighteen warehouse corporations controlled by William J. Maier, Jr., and located in Charleston and Clarksburg, West Virginia, and Columbus, Ohio. The District Court found after an extensive hearing that the principal purpose for the formation of the fifteen corporations was tax avoidance, and consequently that under § 269 of the Internal Revenue Code of 1954 these taxpayers were not entitled to the benefit of the surtax exemption. The sole issue on appeal is whether the District Court's finding is clearly erroneous. After carefully reviewing the record and the thorough opinion of the District Court (reported at 306 F. Supp. 570), we conclude that the finding as to principal purpose is amply supported by the evidence.


2
Accordingly, the judgment of the District Court is


3
Affirmed.